Reasons for Allowance
The following four references, including the present application, are commonly assigned and a terminal disclaimer has been filed to obviate the obviousness-type double patenting rejections between these four references: 16/545,923; 16/545,963; 16/546,123; 16/546,161.
The present claims are deemed allowable over the references cited on the attached PTO-892 since these references fail to disclose or render obvious the claimed invention and/or are commonly assigned references which are directed to process claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
To clarify the record, the Examiner notes that the term ‘graphite-like dominated continuous film’ has been interpreted as recited in the as-filed disclosure (e.g. see Paragraph 0176).
In terms of WO 93/23795, cited in the file records of several of the above identified applications, the Examiner notes that the disclosed soybean oil encapsulant is not deemed a polymer nor a ‘polymer-based’ material.  Oils are used to form polymers, but do not contain the structure of a polymer in and of themselves.  As such, the Examiner deems that the encapsulating material recited in WO ‘795 fails to read on the claimed encapsulating material.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 11, 2021